Citation Nr: 0110342	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  00-01 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran had active service from December 1941 to October 
1942 and from December 1945 to January 1946 with recognized 
guerrilla service from January to February 1945 and from May 
to December 1945.  He died in August 1990; the appellant is 
the veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, wherein the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.


REMAND

The appellant contends that the RO erred by failing to grant 
service connection for the cause of the veteran's death.  She 
further contends that the veteran's leukemia, which resulted 
in his death, was due to a deterioration of his immune system 
as a result of the poor treatment and illnesses incurred as a 
prisoner of war (POW).

The Board notes that the RO found that the appellant's claim 
of entitlement to service connection for cause of death was 
not well-grounded; however, a recent change in the law 
repealed the requirement that a claim be well-grounded and 
clarified VA's duty to notify and assist a claimant in 
developing all facts pertinent to a claim for benefits.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

Based on this legislative change, the RO has denied 
entitlement to service connection for the cause of death on a 
basis that no longer exists.  Moreover, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matters on appeal.  The end result is that the appellant 
has not been informed of the VCAA provisions that may have 
applicability to the issue herein presented and she therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the appellant were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

Furthermore, it appears that while the appellant is basing 
her claim on the veteran's status as a POW and inhumane 
treatment received during his confinement, it does not appear 
that the RO has addressed the case from this perspective.  
Specifically, the statement of the case (SOC) did not fully 
inform the appellant of all laws and regulations relevant to 
the claim of entitlement to service connection for cause of 
death.  By not doing so, the RO also failed to comply with 
requirements of 38 C.F.R. § 19.26 (2000).  VA regulations 
require the SOC must contain, inter alia, "a summary of the 
applicable laws and regulations, with appropriate citations, 
and a discussion of how such laws and regulations affect the 
determination . . . ."  38 C.F.R. § 19.29.  Because the SOC 
issued to the appellant in the present appeal did not contain 
a summary of the laws and regulations pertaining to the 
veteran's POW status, Remand is required to ensure full 
procedural due process of law. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should refer 
to any pertinent formal or informal 
guidance that is provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  

2. Upon ensuring that the provisions of 
the Veterans Claims Assistance Act of 2000 
have been complied with, the RO should 
readjudicate the appellant's claim on the 
basis of all evidence of record and all 
applicable law and regulations to include 
consideration of 38 C.F.R. § 3.304(e).  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


